                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,

      v.                                              Case No. 19-CR-201

MASON BEAUDRY,

              Defendant.


                  MOTION TO SCHEDULE CHANGE OF PLEA




      Mason Beaudry, by counsel, hereby requests that the Court take this matter

off the trial calendar and schedule a change of plea during the week of January 27,

2020. As grounds, counsel submits the following:

      1.      Mr. Beaudry is charged in one count of a two count indictment with

possession of a firearm by a convicted felon in violation of 18 U.S.C. '' 922(g)(1)

and 924(a)(2).

      2.      Mr. Beaudry made his initial appearance and was arraigned on that

count on November 19, 2019. He was released on a signature bond with all

standard conditions and the following special conditions: report to pretrial

services as directed; avoid all contact with co-defendant, Juan Cardenas; do not

possess a firearm; and, substance abuse testing and treatment as determined by

           Case 1:19-cr-00201-WCG Filed 01/08/20 Page 1 of 3 Document 7
pretrial services. To counsel’s knowledge, Mr. Beaudry has been compliant with

conditions of release.

      3.      The final pretrial conference is currently scheduled for January 9,

2020, and trial set for January 27, 2020. Mr. Beaudry has informed counsel that he

intends to plead guilty to the indictment in this case. Mr. Beaudry has received a

copy of the plea agreement, however with his work schedule and counsel being

out of the office recently, we have been unable to meet to discuss it in detail.

Counsel has communicated with Mr. Beaudry and intends to file a signed plea

agreement no later than next week.

      4.      Counsel also communicated with Assistant United States Attorney

Daniel Humble and he has no objection to this request.

      THEREFORE, on the above grounds, Mason Beaudry respectfully requests

that the pretrial conference and trial in this matter be taken off the calendar and a

change of plea hearing be scheduled during the week of January 27 or sometime

thereafter.

              Dated at Green Bay, Wisconsin, this 8th day of January 2020.

                                       Respectfully submitted,

                                       s/ Krista Halla-Valdes
                                       Krista Halla-Valdes, FL Bar #073369
                                       Attorney for Mason Beaudry


                                                                 FEDERAL DEFENDER SERVICES
                                                                        OF WISCONSIN, INC.
                                         2

           Case 1:19-cr-00201-WCG Filed 01/08/20 Page 2 of 3 Document 7
                                                            Federal Defender Services of Wisconsin, Inc.
                                                            801 E. Walnut Street, Second Floor
                                                            Green Bay, Wisconsin 54301-4401
                                                            Tel: 920-430-9900
                                                            Fax: 920-430-9901
                                                            krista_halla-valdes@fd.org


N:\Pleadings\Adjourn Motions\Adjourn Trial & FPC 2017.wpd




                                                                                    FEDERAL DEFENDER SERVICES
                                                                                           OF WISCONSIN, INC.
                                                              3

                Case 1:19-cr-00201-WCG Filed 01/08/20 Page 3 of 3 Document 7
